Citation Nr: 0844662	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1970 to December1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in June 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the veteran withdrew his request for a 
hearing before the Board.  

In January 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that any claimed in-
service stressor actually occurred to support the diagnosis 
of post-traumatic stress disorder related to the veteran's 
experiences in service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008) 38 C.F.R. §§ 3.303(a), 3.304(f) (2008).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in June 2003 and in March 2008.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection for post-traumatic stress disorder, 
namely, evidence of current disability; evidence of an injury 
or disease or event in service, causing injury or disease, or 
an injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that he should provide a complete detailed 
description of any in-service traumatic event that produced 
post-traumatic stress disorder to include the names of those 
involved, dates, and places during which the incidents 
occurred.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim, and 
for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in August 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In compliance with the January 2008 
Board remand, in March 2008 the RO asked the veteran to 
submit additional evidence pertaining to his claim of service 
connection for post-traumatic stress disorder, but he failed 
to respond.  Additionally, the RO submitted requests to the 
U.S. Army and Joint Services Research Center (JSRRC) for 
verification of a stressor.  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
to the duty to provide a VA examination, addressing the issue 
of service connection, in the absence of evidence of that the 
veteran engaged in combat or had verifiable in-service 
stressors related to post-traumatic stress disorder, 
development for a VA medical examination and opinion is not 
warranted.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records show that the veteran served in 
Vietnam from August 1971 to December 1971, as a clerk/typist 
with Headquarters company, 164th Combat Aviation Group.  The 
service personnel records specifically noted that he 
performed duties of drafting and drawing of blueprints for 
transformers.  In December 1971, he was given an early 
release from active duty to attend school.  There are no 
decorations, medals, citations, or badges indicative of 
combat. 

The service treatment records, including the report of 
examination prior to separation from service, contain no 
complaint, finding, history, treatment, or diagnosis of post-
traumatic stress disorder.  

After service, private medical records documented a diagnosis 
of post-traumatic stress disorder in May 2003.  In June 2003, 
it was reported that the veteran suffered from post-traumatic 
stress disorder stemming from his experiences in Vietnam.

In a statement in May 2003, the veteran stated that while his 
military occupational specialty in Vietnam was that of 
draftsman, he did not do any drafting duties because upon 
arrival, given the fact that he had weapons training, he was 
assigned the 164th Attack Helicopter Division as a door 
gunner.  In August 2003, the veteran reiterated that in 
service he experienced combat as a helicopter door gunner in 
Vietnam. 



On a private psychological assessment in October 2003, the 
veteran reported that upon arrival in Vietnam, he became a 
replacement in the 164th Assault Helicopter Division.  He was 
initially a gunner in a helicopter, but eventually was 
assigned as a Colonel's personal gunner.  He also indicated 
that his unit recovered dead bodies.  The examiner listed the 
following stressors; witnessing the death of an officer by a 
gun shot to the head during a Vietcong POW camp riot, 
conducting extractions and having a body that fall apart as 
he picked it up, and being subjected to rocket attacks.  The 
clinician concluded that the veteran was assigned to combat 
duties in Vietnam, which exposed him to several traumatic 
situations that caused his post-traumatic stress disorder.  

In a statement in January 2004, the veteran related that he 
had witnessed people being killed in Vietnam, although he 
could not recall when the incidents occurred or the names of 
individuals involved.  He also stated that he was stationed 
in Can Tho during his service in Vietnam.  

In support of his claim, the veteran submitted: a document 
from The Delta Aviation Group regarding a history of the 
164th Combat Aviation Group from 1967 to 1973;  a copy of an 
October 1971 Headquarters recommendation for promotion; 
copies of photographs of himself in flight gear and around 
helicopters; copies of personnel records showing that 164th 
Combat Aviation Group was stationed at Can Tho in Vietnam; 
copies of maps of Vietnam showing the location of Can Tho, 
Can Tho Airfield and Bin Thuy; evidence from the National 
Archives Records Administration website showing that a 
soldier from the veteran's unit, who held an MOS of clerk 
typist and had been recently promoted to crew chief, was 
killed in a helicopter crash in September 1971; a May 2006 
statement from his wife who described the veteran's post-
traumatic stress disorder symptoms; and, a copy of a letter 
which he authored to family at home, apparently postmarked 
October 12, 1971, wherein he recounted a body count of 27 
Vietcong bodies following a shooting incident and a statement 
that he tried to kill another person.



Pursuant to the remand in January 2008, in an effort to 
verify the veteran's alleged in-service stressors, the RO 
requested that the JSRRC provide the unit history and lessons 
learned, including any records of personnel assignments for 
helicopter gunners, for Headquarters and Headquarters Company 
of the 164th Combat Aviation Group at Can Tho, South Vietnam 
from August to October 1971 and from November to December 
1971; search for a report of a disturbance at the South 
Vietnamese Can Tho Detention Camp, during the period from 
October to November 1971, involving detainees, and determine 
whether the disturbance resulted in at least one U.S. 
casualty, and; determine whether Bien Hoa was subjected to a 
mortar or a rocket attack on or about August 10, 1971.  

In April 2008, the JSRRC reported that the information 
provided by the veteran was insufficient to verify the 
alleged in-service stressors.

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service, which includes active duty for training.  38 
U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  



If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Analysis

Post-traumatic stress disorder was not affirmatively shown to 
be present during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred. 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The veteran contends that he now suffers from post-traumatic 
stress disorder and that such a disorder has been caused by 
his service in Vietnam.  The veteran's in-service stressors 
consist of both combat and noncombat stressors.  For combat 
stressors, the veteran alleges that he came under enemy fire 
and participated in combat as a helicopter door gunner and 
that he witnessed the death of Vietcong and American soldiers 
to include the death of an officer who was shot during a 
Vietcong POW camp riot.   

The service records do not show that the veteran was awarded 
a personal or unit valor award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation, or a Combat Infantryman Badge.  Personal 
correspondence from the veteran during service or photographs 
showing him in flight gear and around helicopters is 
insufficient to establish that he was engaged in combat.  
Also, the veteran's occupation in Vietnam was a clerk/typist, 
not a helicopter door gunner, which is not indicative of 
combat service.  As the service records do not include a 
combat citation or other evidence that the veteran engaged in 
combat, and as there is no evidence from any source that the 
veteran actually engaged in combat, the Board concludes that 
the veteran is not credible as to the alleged combat 
stressors, and concludes that the veteran was not involved in 
combat with the enemy and his statements alone are 
insufficient to establish the occurrence of any in-service 
combat stressor.

For the noncombat stressor, the veteran alleges that he 
extracted dead bodies. 

Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the alleged noncombat stressors.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

As for the noncombat stressors there is no credible 
supporting evidence that the in-service stressors actually 
occurred and the evidence of the actual occurrence of the 
noncombat in-service stressors cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet.App. 389, 395-96 (1996).



Since the diagnosis of post-traumatic stress disorder is 
predicated on in-service stressors, and since there is no 
credible evidence that any alleged in-service combat or 
noncombat stressor occurred, the Board rejects the current 
diagnosis of post-traumatic stress disorder related to 
service.  Without credible supporting evidence of any alleged 
in-service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


